DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/856039 filed on 6/1/19.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different thicknesses, structures, lengths, and coatings” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: this claim recites a list without setting forth any type of structural relationship between any of the features claimed. It appears that the “tightly bound hemp filaments and hemp fibers” form the “string-like” structure. The terms “strong” and “durable” are subjective and unclear. The language “coated and flavored for friction and comfort” is unclear because is the “string-like structure” coated and flavored or the hemp fibers or are these the same? After reciting “coated and flavored” the claim recites “a coating” so are these the same or different. The language “may include” is unclear because is the claim requiring this or not? The metes and bounds of the claim are unclear. 
Claim 2: recites “comprising of different thicknesses, structures, lengths, and coatings” and this language does not make sense. It does not indicate what has different thicknesses, structures, lengths and coatings and fails to structurally link any of these things to the previously recited “hemp filaments”, “hemp fibers”, or “string-like structure”. Furthermore claim 1 sets forth floss and no length or lengths making it unclear what “comprising of different lengths” is supposed to mean; it is also unclear what “comprising of different structures” is supposed to mean. Also is this an additional coating and not the one/two seemingly set forth in claim 1? Clarification or correction is requested.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekifu (JP 2001245904).
Claim 1: Ekifu discloses interdental floss comprising: hemp yard (see abstract) which the office interprets to constitute “tightly bound help filaments and hemp fibers” forming a string-like structure (because that’s what floss is and the device is described as floss) and this string-like floss structure is “strong and durable” enough to clean teeth since that what it is for and the string-like floss is coated with peppermint and wax [0007] which constitute dietary or medicinal properties and substances and these coatings are different and form different structures, as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekifu (JP 20011245904) in view of Satary-Ravabakhsh (US 20050087208).
Claim 2: Ekifu discloses different coatings (see above rejection of claim 1) which constitute “different structures” and Ekifu discloses the invention essentially as claimed except for the floss having different thicknesses and lengths. However, Satary-Ravabakhsh teaches providing floss with different structures along the length of the floss, thereby providing the floss with different lengths (see Figs 1 & 2) and the floss having these structures creates different thicknesses along the length of the floss (see Figs 1-2) in order to better treat periodontitis [0003]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the floss of Ekifu by providing it with spaced apart structures resulting in different lengths and thicknesses of the floss along its length in view of Satary-Ravabakhsh in order to better treat periodontitis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772